UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 OR ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-6028 LINCOLN NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Indiana 35-1140070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 N. Radnor Chester Road, Radnor, Pennsylvania (Address of principal executive offices) (Zip Code) (484) 583-1400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer ¨Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox As of May 3, 2010, there were 302,482,745shares of the registrant’s common stock outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements LINCOLN NATIONAL CORPORATION CONSOLIDATED BALANCE SHEETS (in millions, except share data) As of As of March 31, December 31, (Unaudited) ASSETS Investments: Available-for-sale securities, at fair value: Fixed maturity securities (amortized cost:2010 -$61,590; 2009 - $60,757) $ $ Variable interest entities' fixed maturity securities (amortized cost:2010 - $566) - Equity securities (cost:2010 - $377; 2009 - $382) Trading securities Mortgage loans on real estate Real estate Policy loans Derivative investments Other investments Total investments Cash and invested cash Deferred acquisition costs and value of business acquired Premiums and fees receivable Accrued investment income Reinsurance recoverables Goodwill Other assets Separate account assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Future contract benefits $ $ Other contract holder funds Short-term debt Long-term debt Reinsurance related embedded derivatives 47 31 Funds withheld reinsurance liabilities Deferred gain on business sold through reinsurance Payables for collateral on investments Variable interest entities' liabilities - Other liabilities Separate account liabilities Total liabilities Contingencies and Commitments (See Note 9) Stockholders' Equity Series A preferred stock - 10,000,000 shares authorized; 11,365 and 11,497 shares issued and outstanding as of March 31, 2010, and December 31, 2009, respectively - - Series B preferred stock - 950,000 shares authorized and outstanding as of March 31, 2010, and December 31, 2009 Common stock - 800,000,000 shares authorized; 302,467,034 and 302,223,281 shares issued and outstanding as of March 31, 2010, and December 31, 2009, respectively Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Consolidated Financial Statements 1 LINCOLN NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (LOSS) (Unaudited, in millions, except per share data) For the Three Months Ended March 31, Revenues Insurance premiums $ $ Insurance fees Net investment income Realized loss: Total other-than-temporary impairment losses on securities ) ) Portion of loss recognized in other comprehensive income (loss) 24 89 Net other-than-temporary impairment losses on securities recognized in earnings ) ) Realized gain (loss), excluding other-than-temporary impairment losses on securities 27 ) Total realized loss ) ) Amortization of deferred gain on business sold through reinsurance 19 19 Other revenues and fees 86 Total revenues Benefits and Expenses Interest credited Benefits Underwriting, acquisition, insurance and other expenses Interest and debt expense 68 - Impairment of intangibles - Total benefits and expenses Income (loss) from continuing operations before taxes ) Federal income tax expense (benefit) 93 ) Income (loss) from continuing operations ) Income from discontinued operations, net of federal income taxes 28 8 Net income (loss) ) Preferred stock dividends and accretion of discount ) - Net income (loss) available to common stockholders $ $ ) Earnings (Loss) Per Common Share - Basic Income (loss) from continuing operations $ $ ) Income from discontinued operations Net income (loss) $ $ ) Earnings (Loss) Per Common Share - Diluted Income (loss) from continuing operations $ $ ) Income from discontinued operations Net income (loss) $ $ ) See accompanying Notes to Consolidated Financial Statements 2 LINCOLN NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited, in millions, except per share data) For the Three Months Ended March 31, Preferred Stock Balance as of beginning-of-year $ $ - Accretion of discount on Series B preferred stock 6 - Balance as of end-of-period - Common Stock Balance as of beginning-of-year Stock compensation/issued for benefit plans 5 (5 ) Deferred compensation payable in stock - 3 Balance as of end-of-period Retained Earnings Balance as of beginning-of-year Cumulative effect from adoption of new accounting standards ) Comprehensive income (loss) ) Less other comprehensive income (loss), net of tax ) Net income (loss) ) Dividends declared:Common (2010 - $0.010; 2009 - $0.010) (3
